Title: To Thomas Jefferson from Cherokee Nation, 21 December 1808
From: Cherokee Nation
To: Jefferson, Thomas


                  
                     Father.
                     
                        21 Dec 1808
                     
                  
                  The underwritten, Chiefs, of the Cherokee Nation, are instructed by their national Council to come to the City Washington, & there to take by the hand their father the President; & to express to him, in behalf of their nation, their sincere sentiments of gratitude: to say to him, that for nearly the term of eight years they have experienced his protecting & fostering hand; under which they have progressed in Agriculture & domestic manufactures beyond their own expectations, or of the expectations of their white Brothers, at the time it was first contemplated by General Washington as a mean of amelioration & civilization of the aborigines. We are instructed to state to our father the President, the great advantages already received from the establishmt. of Schools in the Cherokee nation, whereby many of the Cherokee Children have made surprizing proficiency in the usefull parts of English education: such as writing, reading, & Arithmetic. that by means of all these acquisitions the work of civilization advances, & will be accellerated, & knowledge more easily & more widely diffused. Provided, Your successor in office which they please themselves will be the case, will also hold them fast by the hand. We think the magninemity United States will not suffer nine or ten thousand human beings to be lost whose local situation is now in the bosom of the Country, & who may become a usefull part of the great family on which the great spirit looks with equal eye.—Father, when you retire from the administration of the great business which has been committed to you by our white Brothers, a consciousness of upright & pure intintions will be your reward, a reward beyond the reach of contingencies.—
                  That the great spirit will yet add many years to your usefull life is the affectionate wish of the Red people whom we represent
                  
                     Jno. Mc.Intosh X Tout,chalee
                           X
                     Ridge
                             X John Walker
                           X
                     Seed
                            X Ski,u,kee
                           X
                  
                  
                     Saml Riley
                     
                     Interpreter
                  
               